DETAILED ACTION
Claim(s) 1-20 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (Emphasis added). 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claims 12-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 12, the claim improperly recites the living body as part of the claimed invention. The claim recites an object in contact with a body of a user of the device, in line 2. It is recommended to the Applicant to amend the claim to state “an object configured to be in contact with a body of a user of the device…” (Emphasis added). Claims 13-19 are rejected due to their dependence from Claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are generally directed towards a method, device, and vehicle, comprising: receiving a reading from a pressure sensor disposed within an object in contact with a body of a user, the pressure sensor including a force sensitive resistor (FSR) in series with a constant resistor, the object hosting a transducer configured to provide vibrotactile sensations to the body of the user; using the reading from the pressure sensor, computing an amount of pressure exerted on the object by the body of the user; comparing the amount of pressure to a pressure threshold data structure to determine a transducer system state associated with the transducer; and performing equalization processing on an output signal used by the transducer, the equalization processing specific to the transducer system state.
Claim(s) 1-20 is/are rejectedKhwaja et al. (Pub. No. US 2017/0325039, cited in the IDS filed 11/24/2020), hereinafter referred to as Khwaja, in view of Benson et al. (Pub. No. US 2018/0220971, cited in the IDS filed 11/24/2020), hereinafter referred to as Benson.
Regarding Claim 1, Khwaja discloses a method, comprising: 
receiving a reading from a pressure sensor disposed within an object in contact with a body of a user (Fig. 8, element 46, “sensor”, Fig. 10, element 1001, “membrane closest to user”, para. [0084], “one or more pressure sensors may be embedded in, for example, a membrane, ideally the membrane in direct contact with a user, such that the relative pressure of the user to such membrane may be measured”, para. [0084], “This information (the information being pressure sensor data), expressed as a set of data may be passed to a DSP…”, and para. [0085], “Fig. 10 illustrates example positioning of sets of sensors on or embedded into a membrane, which in this example is the primary membrane closest to the user and which can be in direct contact with the users back”), the object hosting a transducer configured to provide vibrotactile sensations to the body of the user (Fig. 8, element 20, “electroactive transducer”, Fig. 4, element 20, “electroactive transducer”, para. [0065], “electroactive transducer as disclosed and discussed herein may be a tactile transducer. An electroactive transducer may encompass any other components that may be used to impart visceral sensation to the user of sound device”, and para. [0067], “tactile sound device”… all of the elements are housed in element 10); 
using the reading from the pressure sensor, computing an amount of pressure exerted on the object by the body of the user (para. [0084], “one or more pressure sensors may be embedded in, for example, a membrane, ideally the membrane in direct contact with a user, such that the relative pressure of the user to such membrane may be measured”) 
comparing the amount of pressure to a pressure threshold data structure to determine a transducer system state associated with the transducer (para. [0084], “this information, expressed as a set of sensors data may be passed to a DSP which has previously been 
performing equalization processing on an output signal used by the transducer, the equalization processing specific to the transducer system state (para. [0076], “Feedback Control DSP unit receives and modifies the signal by applying an equalization response curve, i.e. the DSP measures the response curve, sees how the response curve deviates from the desired frequency response and the applies an equalization response curve so that the response matches the desired frequency response” and para. [0077], “control system processes and applies equalization to the input signal to generate an electrical signal that is provided to the transducer”).
However, Khwaja does not explicitly disclose the pressure sensor including a force sensitive resistor (FSR) in series with a constant resistor.
Benson teaches a method including multiple embedded sensors and processors that are configured to be in contact or close proximity of a user to measure a force of the user (Abstract, para. [0029], and Fig. 1). Benson further teaches that the multiple force sensors include force sensitive resistors (para. [0061]), that the force sensitive resistors can be used in a voltage divider circuit (para. [0061]), and the force sensitive resistors are in series with a constant resistor (para. [0100], “resistors, which may be 4.7 kilo-ohm resistors”, which is a constant resistor and the resistors are connected in series, meaning there is one current path from the force sensitive resistors, 120a-h in Fig. 1). It would have been obvious to one of ordinary skill in 
Regarding Claim 2, modified Khwaja discloses the method of claim 1.
However, modified Khwaja does not explicitly disclose wherein the pressure sensor includes a plurality of additional FSRs wired in parallel with the FSR, the plurality of additional FSRs disposed throughout the object.
	Benson further teaches that multiple FSRs are wired in parallel and are embedded within the object and are located throughout the entire object in different locations (Fig. 1, para. [0040-0041], and para. [0061], “the force sensitive resistors may be used in a voltage divider circuit”, one of ordinary skill in the art would recognize that a voltage divider circuit would mean that the force sensitive resistors are wired in parallel as opposed to in series). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by modified Khwaja to further include additional FSRs. Including more FSRs located throughout the object would allow for an increase in the force sensing area, leading to an improvement in accuracy and capture pressure information at different locations throughout the object (para. [0046] and para. [0054]). 
Regarding Claim 3, modified Khwaja discloses the method of claim 1, wherein the object includes one of a seat (para. [0004], “the sound device may for example take the form of … a 
Regarding Claim 4, modified Khwaja discloses the method of claim 1, wherein the pressure threshold data structure includes a plurality of ranges of pressure and corresponding plurality of transducer system states (para. [0090], “the sensors, for example a pressure sensor … may create output signals that represent the output of the transducer arrangement as experienced by a user … this information may then be transmitted in the form of sensor output signals to DSP as active feedback in real time, such that DSP may adjust the output signal” and para. [0087], “using measurements to … output signal when critical threshold is approached, reached or exceeded, or if there has been a trend towards reaching this threshold”, the ranges within the critical threshold or trending towards the critical threshold), each transducer system state with corresponding equalization processing (para. [0076], “Feedback Control DSP unit receives and modifies the signal by applying an equalization response curve, i.e. the DSP measures the response curve, sees how the response curve deviates from the desired frequency response and then applies an equalization response curve so that the response matches the desired frequency response”).
Regarding Claim 5, modified Khwaja discloses the method of claim 1.
However, modified Khwaja does not explicitly disclose further comprising determining a breathing rate of the user based on the reading from the pressure sensor.
Benson further teaches using the data obtained from the force sensitive resistors to determine a respiration rate of a user who is in contact with the object (Fig. 7 and para. [0217-0222]). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 6, modified Khwaja discloses the method of claim 5. 
However, modified Khwaja does not explicitly disclose wherein determining the breathing rate includes: capturing readings from the pressure sensor at least once per ten seconds for a given window of time; performing filtering on the readings from the pressure sensor; and generating a Fast Fourier Transform (FFT) of the filtered readings from the pressure sensor to derive an average breathing rate during the given window of time.
Benson further teaches the method of determining breathing rate includes sampling at a rate of 10 Hz, which would be 10 samples per second (para. [0218]), using a processor to filter large changes in force caused by movement (para. [0220]), and extracting the breathing rate by using a FFT, examining the harmonics (para. [0220]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Khwaja to further include a sampling rate of 10 Hz, filtering the sampled pressure data to remove noise, and generating an FFT to extract the breathing rate. A sampling rate of 10 Hz allows for respiration data, which is between 0.1-0.5 Hz, to be extracted, and filtering the data allows for noise and movement to be removed at lower or higher frequencies so the FFT extraction is accurate (para. [0218-0220]). 
Regarding Claim 7, modified Khwaja discloses the method of claim 5.

Benson further teaches that a processor can be used to monitor the respiration rate that is detected and calculated by the pressure sensors to determine abnormal breathing rates, such as sleep apnea events (para. [0261]). Benson further teaches that the abnormal detection may be used with a display to display sleep disorder information and a monitoring application can be used indicating information about the occupant’s respiration rate over an extended period of time (para. [0129] and para. [0397]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Khwaja to further include an indication to the user of the calculated respiration rate. Including an indicator of the respiration rate to a user or a medical professional would allow for the user to see information about their respiration rate over a period of time and allow for correction if needed (para. [0397]). 
Regarding Claim 8, modified Khwaja discloses the method of claim 5.
However, modified Khwaja does not explicitly disclose wherein determining the breathing rate includes: capturing readings from the pressure sensor at least five times per second for a given window of time; 43performing filtering on the readings from the pressure sensor; determining peaks in a graphical representation of the readings; measuring an average time difference between the peaks; and inverting the average time difference to determine an average breathing rate.

Regarding Claim 9, modified Khwaja discloses the method of claim 5.
However, modified Khwaja fails to explicitly disclose wherein determining the breathing rate includes: capturing readings from the pressure sensor at least once per ten seconds for a given window of time; performing filtering on the readings from the pressure sensor; determining peaks in a graphical representation of the readings; counting a number of peaks within the given window of time; and dividing the number of peaks by the given window of time to determine an average breathing rate.
Benson further teaches the method of determining breathing rate includes sampling at a rate of 10 Hz, which would be 10 samples per second (para. [0218]), using a processor to filter large changes in force caused by movement (para. [0220]), and extracting the breathing rate by using a peak detection through local minima or maxima in a moving window (para. [0220]). It 
Regarding Claim 10, modified Khwaja discloses the method of claim 1, wherein the readings from the pressure sensor are continuously received such that the equalization processing is modified in real time based on changes in the transducer system state associated with the transducer as indicated by changes in the amount of pressure exerted on the object by the body of the user (para. [0011], “the context of the user and the transducer arrangement is are measured and monitored in real time to ensure the accuracy of such representation” and para. [0090], “information may be transmitted in the form of sensor output signals to DSP as active feedback in real time, such that DSP may adjust the output signal to DAC and consequent components to account for any artifacts or characteristics that are sub optimal for a user experience”).
Regarding Claim 11, modified Khwaja discloses the method of claim 1.
However, modified Khwaja fails to explicitly disclose wherein computing the amount of pressure exerted on the object by the body of the user includes: supplying constant voltage across a circuit including the FSR and the constant resistor; measuring a voltage drop across the FSR;  44converting the voltage drop to a digital value; computing a conductance of the FSR based 
Benson further teaches that the multiple force sensors include force sensitive resistors (para. [0061]) and that the force sensitive resistors can be used in a voltage divider circuit (para. [0061]). Benson further teaches that a power source is used to connect each sensor to the processor (para. [0136]). A voltage divider circuit would allow to measure the voltage drop and calculate the resistance change from the force sensitive resistor to determine the amount of pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Khwaja to determine the amount of pressure based on a resistance measurement from a force sensitive resistor. A force sensitive resistor in a voltage divider configuration would allow for a resistance change to be measured, which could be used to determine a pressure amount (para. [0061]). 
Regarding Claim 12, Khwaja discloses a device (Abstract, “device includes a transducer to convert an electrical signal into motion”), comprising: 
an object in contact with a body of a user of the device (Fig. 1, element 10, “tactile sound device” and para. [0062], “illustrated in the form of a wearable backpack that is positioned adjacent a user’s back”), the object including: 
a pressure sensor disposed within the object (Fig. 8, element 46, “sensor”, Fig. 10, element 1001, “membrane closest to user”, para. [0084], “one or more pressure sensors may be embedded in, for example, a membrane, ideally the membrane in direct contact with a user, such that the relative pressure of the user to such membrane may be measured”), and 

a storage medium configured to store data (Fig. 8, element 52, “Feedback control DSP” and para. [0112], “DSP may store information”), the data comprising: 
readings of the pressure sensor (para. [0112], “DSP may store information such as the following and not limited to: sensor inputs and measurements”); and 
a pressure threshold data structure (para. [0112], “DSP may store information such as the following and not limited to: a structure (para. [0112], “DSP may store information such as the following and not limited to: … calculations and correlations of measurements … general state of system or certain subsystems”); 
a processing device configured to perform operations (Fig. 8, element 52, “Feedback control DSP” and para. [0112], “DSP processor may form part of an active feedback system … DSP processor acts to accept input from one or more sensors, evaluate such input and undertake one or more actions based on this input”), the operations comprising: 

comparing the amount of pressure to the pressure threshold data structure to determine a transducer system state associated with the transducer (para. [0084], “this information, expressed as a set of sensors data may be passed to a DSP which has previously been configured, which may then interpret such data…” and para. [0116], “The DSP may, in some embodiments correlate multiple sensor inputs to avoid false positives and/or to compare such inputs with stored values so as to determine in advance of exceeding one or more thresholds…”); 
performing equalization processing on the output signal, the equalization processing specific to the transducer system state (para. [0076], “Feedback Control DSP unit receives and modifies the signal by applying an equalization response curve, i.e. the DSP measures the response curve, sees how the response curve deviates from the desired frequency response and the applies an equalization response curve so that the response matches the desired frequency response”); and 
providing the equalized output signal to the transducer (para. [0077], “control system processes and applies equalization to the input signal to generate an electrical signal that is provided to the transducer”).

Benson teaches a device including multiple embedded sensors and processors that are configured to be in contact or close proximity of a user to measure a force of the user (Abstract, para. [0029], and Fig. 1). Benson further teaches that the multiple force sensors include force sensitive resistors (para. [0061]) and that the force sensitive resistors can be used in a voltage divider circuit (para. [0061]), and the force sensitive resistors are in series with a constant resistor (para. [0100], “resistors, which may be 4.7 kilo-ohm resistors”, which is a constant resistor and the resistors are connected in series, meaning there is one current path from the force sensitive resistors, 120a-h in Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor disclosed by Khwaja with a force sensitive resistor taught by Benson to measure a resistance change when a force is applied to the force sensitive resistor (para. [0061]). Using a force sensitive resistor would have also been a simple substitution of a pressure sensor to obtain the predictable results of measuring a pressure or force exerted by the user of the object. 
Regarding Claim 13, modified Khwaja discloses the device of claim 12.
However, modified Khwaja fails to explicitly disclose wherein the pressure sensor includes a plurality of additional FSRs wired in parallel with the FSR, the plurality of additional FSRs disposed throughout the object.
Benson further teaches that multiple FSRs are wired together and are embedded within the object and are located throughout the entire object in different locations (Fig. 1, para. [0040-0041], and para. [0061], “the force sensitive resistors may be used in a voltage divider 
Regarding Claim 14, modified Khwaja discloses the device of claim 12, wherein the object includes one of a seat (para. [0004], “the sound device may for example take the form of … a seat cushion”) and a wearable apparatus (Fig. 1, element 10 and para. [0062], “sound device is illustrated in the form of a wearable backpack”).
Regarding Claim 15, modified Khwaja discloses the device of claim 12, wherein the pressure threshold data structure includes a plurality of ranges of pressure and corresponding plurality of transducer system states (para. [0090], “the sensors, for example a pressure sensor … may create output signals that represent the output of the transducer arrangement as experienced by a user … this information may then be transmitted in the form of sensor output signals to DSP as active feedback in real time, such that DSP may adjust the output signal” and para. [0087], “using measurements to … output signal when critical threshold is approached, reached or exceeded, or if there has been a trend towards reaching this threshold”, the ranges within the critical threshold or trending towards the critical threshold), each transducer system state with corresponding equalization processing (para. [0076], “Feedback Control DSP unit receives and modifies the signal by applying an equalization response curve, i.e. the DSP 
Regarding Claim 16, modified Khwaja discloses the device of claim 12.
However, modified Khwaja fails to explicitly disclose wherein the operations further comprise determining a breathing rate of the user based on the reading from the pressure sensor.
Benson further teaches using the data obtained from the force sensitive resistors to determine a respiration rate of a user who is in contact with the object (Fig. 7 and para. [0217-0222]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Khwaja to further include determining a respiration rate of a user. Benson teaches that pressure sensor data can be used to determine a respiration rate of a user (para. [0219]) and that the respiration rate that is determined can be used to determine other health related issues, such as sleep apnea (para. [0221]). 
Regarding Claim 17, modified Khwaja discloses the device of claim 16.
However, modified Khwaja fails to explicitly disclose wherein determining the breathing rate includes: capturing readings from the pressure sensor at least once per ten seconds for a given window of time; performing filtering on the readings from the pressure sensor; and generating a Fast Fourier Transform (FFT) of the filtered readings from the pressure sensor to derive an average breathing rate during the given window of time.

Regarding Claim 18, modified Khwaja discloses the device of claim 16.
However, modified Khwaja fails to explicitly disclose wherein the operations further comprise:  46detecting an abnormal breathing rate of the user; and based on the abnormal breathing rate, triggering an intervention with the user, the intervention including at least one of a prompt to change the breathing rate, and providing instruction for an improved breathing rate.
Benson further teaches that a processor can be used to monitor the respiration rate that is detected and calculated by the pressure sensors to determine abnormal breathing rates, such as sleep apnea events (para. [0261]). Benson further teaches that the abnormal detection may be used with a display to display sleep disorder information and a monitoring application can be used indicating information about the occupant’s respiration rate over an extended 
Regarding Claim 19, modified Khwaja discloses the device of claim 12, wherein the storage medium (Fig. 8, element 52, “Feedback Control DSP”) is configured to continuously receive and store readings from the pressure sensor such that the equalization processing is modified in real time based on changes in the transducer system state associated with the transducer as indicated by changes in the amount of pressure exerted on the object by the body of the user (para. [0011], “the context of the user and the transducer arrangement is are measured and monitored in real time to ensure the accuracy of such representation” and para. [0090], “information may be transmitted in the form of sensor output signals to DSP as active feedback in real time, such that DSP may adjust the output signal to DAC and consequent components to account for any artifacts or characteristics that are sub optimal for a user experience”).
Regarding Claim 20, Khwaja discloses a vehicle (para. [0119], “active feedback system … optimized to a specific user in a specific environment … for example, this may be a vehicle…”), comprising: 
an automobile seat (para. [0007], “suitable seats that may incorporate such transducers include but are not limited to … an automobile seat …”), the automobile seat including: 

a storage medium configured to store data (Fig. 8, element 52, “Feedback control DSP” and para. [0112], “DSP may store information”), the data comprising: 
47a pressure threshold data structure (para. [0112], “DSP may store information such as the following and not limited to: a structure (para. [0112], “DSP may store information such as the following and not limited to: … calculations and correlations of measurements … general state of system or certain subsystems”); 
a processing device configured to perform operations, the operations comprising: 
comparing the amount of pressure to the pressure threshold data structure to determine a transducer system state associated with the transducer (para. [0084], “this information, expressed as a set of sensors data may be passed to a DSP which has previously been configured, which may then interpret such data…” and para. [0116], “The DSP may, in some embodiments correlate multiple sensor inputs to avoid false positives and/or to compare such inputs with stored values so as to determine in advance of exceeding one or more thresholds…”); 
performing equalization processing on the output signal, the equalization processing specific to the transducer system state (para. [0076], “Feedback Control DSP 
providing the equalized output signal to the transducer (para. [0077], “control system processes and applies equalization to the input signal to generate an electrical signal that is provided to the transducer”).
However, Khwaja fails to explicitly disclose a plurality of force sensitive resistors (FSRs) disposed throughout the automobile seat, the plurality of FSRs wired in parallel; a constant resistor wired in series with the FSRs, the constant resistor providing a set value of resistance; a voltage source to supply a constant voltage across the FSRs and the constant resistor; and sensing values of a voltage drop across the FSRs; and  computing a conductance of the FSRs based on the constant voltage and a value of resistance of the constant resistor; and determining an amount of pressure exerted on the automobile seat by a body of an occupant of the automobile seat based on the conductance of the FSRs.
Benson teaches a device including multiple embedded sensors and processors that are configured to be in contact or close proximity of a user to measure a force of the user (Abstract, para. [0029], and Fig. 1). 
Benson further teaches that the multiple force sensors include force sensitive resistors (para. [0061]) and that the force sensitive resistors can be used in a voltage divider circuit (para. [0061]), and the force sensitive resistors are in series with a constant resistors (para. [0100], “resistors, which may be 4.7 kilo-ohm resistors”, which is a constant resistor and the resistors 
Benson further teaches that a power source is used to connect each sensor to the processor (para. [0136]). A voltage divider circuit would allow to measure the voltage drop and calculate the resistance change from the force sensitive resistor to determine the amount of pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Khwaja to determine the amount of pressure based on a resistance measurement from a force sensitive resistor. A force sensitive resistor in a voltage divider configuration would allow for a resistance change to be measured, which could be used to determine a pressure amount (para. [0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791                      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791